Title: 5th.
From: Adams, John Quincy
To: 


       The occurrences of the day, were not remarkable. I did not study much. I have been reading Sheridans lectures upon elocution, and am pleased with them. They contain many usefull instructions, and ought to be perused by every person who wishes to appear as a speaker. His praises of the Greeks and Romans, may be warmed with the heat of enthusiasm, and his censure of modern Oratory is perhaps too severe: but every candid reader must acknowledge, that the contrast, which he shews, is but too well grounded.
       We passed the evening with Forbes at his chamber.
       
      